Citation Nr: 1701212	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension and an abdominal aortic aneurysm.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1977 to July 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was remanded by the Board for further development in August 2012 and October 2014.  In addition, a medical opinion from VA's Veterans Health Administration (VHA) was requested in March 2016.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, was not incurred in service, may not be presumed to have been incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in August 2007 and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been obtained and associated with the claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations and had medical opinions regarding his claim, but the Board found these opinions incomplete or inadequate.  As such, the Board obtained a VHA medical opinion, which was completed in July 2016.  The Board finds this opinion to be thorough, complete, and consistent with the other evidence of record.  The opinion indicated that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history, past examinations, and review of the claims file.  The opinions provided discussed a rationale and basis.  The Board concludes the above VHA medical opinion is adequate upon which to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

Based on the February 2013 letter to Veteran to determine private treatment, the request for and association of treatment records from the Pensacola Naval Hospital, the multiple VA examinations / opinions, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service the above provision is not applicable.

In the absence of service connection on a presumptive basis, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his current diabetes mellitus, type II, was caused or aggravated by his service-connected hypertension or abdominal aortic aneurysm disabilities, to include as the result of increased weight and obesity as a residual of his abdominal aneurysm.  

The Veteran's service treatment records include multiple Reports of Medical Examination showing urinalyses that were negative for albumin and sugars.  In addition, on multiple occasions the Veteran denied a history of albumin or sugar in his urine.  The Veteran's October 1996 Report of Medical Examination prior to his retirement included a urinalysis that was negative for albumin or sugar.  

After service, April 2001 blood glucose testing was within normal limits.  A September 2002 VA treatment record noted that the Veteran had no history of diabetes.  May 2004 blood glucose testing showed elevated levels, but testing the next day was within normal limits.  December 2004 testing showed elevated blood glucose levels, although a further blood test an hour later was negative for elevated glucose.  November 2005 testing also showed elevated glucose level, however, there was a notation that the Veteran had no history of diabetes.  In December 2005 a treatment record indicated that the Veteran had been diagnosed with prediabetes two months previously and had been encouraged to lose weight and adhere to a strict diet.  The impression was fasting hyperglycemia, insulin resistant.  By March 2006, the Veteran had a noted diagnosis of type II diabetes.  Multiple other treatment records note that the Veteran's diabetes mellitus was formally diagnosed in 2006.  The Veteran's July 2007 claim stated that he believed the diabetes was secondary to his hypertension.  In an August 2008 statement, the Veteran indicated that due to limitations on activity and excessive weight gain due to a ruptured abdominal aortic aneurysm.  

In support of his claim, the Veteran submitted a February 2011 letter from a former military physician who discussed the Veteran's medical conditions, including diabetes with neuropathy.  The physician did not state a specific opinion regarding a link between hypertension and diabetes mellitus, but did indicate that the hypertension and "resultant complications" were "definitively service related conditions."  The letter also indicated that the complications of the abdominal aortic aneurysm were significant and may have contributed to the Veteran's obesity.  

A January 2014 VA examination report concluded that it was less likely than not that the Veteran's diabetes mellitus was caused by, related to, or worsened beyond its natural progression by his active service or was caused or aggravated by the service-connected hypertension.  The rationale was that he was not treated in service, was diagnosed almost a decade after service, and that there was "no nexus of causation" between essential hypertension and diabetes mellitus.  

In an April 2014 letter, the Veteran's attorney representative noted that the prior RO adjudications had concluded that "there is no causal connection between hypertension and diabetes.  However, there is a causal connection between hypertension and gross obesity.  The obesity, according to doctors, was caused by the aneurism and the inability to exercise.  That being the case, diabetes would also be service connected as it is connected to a condition which existed during the service."

A May 2015 VA medical opinion concluded, based on review of the electronic claims file and medical records, that there was no medical nexus between diabetes and the abdominal aortic aneurysm and that any attempt to connect the aneurysm with diabetes through obesity would be mere speculation and would ignore the commonly known fact that eating more calories than utilized in the face of decreased physical activity would lead to weight gain.  The reviewing medical professional indicated that eating the extra calories was the Veteran's choice as well as his other lifestyle decisions.  As such, it was the physician's opinion that the diabetes was not caused by, related to, or worsened beyond its natural progression by the aneurysm or its residuals.

The Board found the above medical opinions inadequate and in obtained a July 2016 VHA medical opinion.  The reviewing physician concluded that it was not at least as likely as not that the Veteran's diabetes was caused or aggravated by his hypertension.  The rationale noted literature review of the etiology of diabetes mellitus, type II, which was based on both insulin resistance and inadequate insulin secretion and appeared to involve complex interactions between environmental and genetic factors.  "Key components of a diabetogenic lifestyle are excessive caloric intake (overeating of sugars and starches) and inadequate caloric expenditure (physical inactivity)."  About 90 percent of those developing diabetes mellitus were obese, but an energy-dense diet (excessive caloric intake of sugars and starches) might be a risk factor for the development of diabetes that was independent of baseline obesity.  The major risk factors for diabetes mellitus, type II, were an age greater than 45, weight greater than 120 percent of the desirable body weight, a first-degree relative history of type II diabetes, a history of previous impaired glucose tolerance or impaired fasting glucose, and dyslipidemia.  As to the Veteran's claims, essential hypertension was not known to cause type II diabetes mellitus.  In this case, the Veteran's diabetes was the natural progression of his obesity, which existed prior to active service.  Obesity was known to result in co-morbid conditions that included diabetes.  The Veteran developed diabetes about a decade after service and had long-standing obesity that predated service.  It was the Veteran's poor lifestyle choices and compulsive eating habits contributed to obesity and the eventual development of type II diabetes mellitus.  Throughout his active service the Veteran was repeatedly counseled to reduce his weight, alter his eating habits, and increase his physical activity.  The continued eating of excessive calories was the cause of his continued weight gain and overall worsening of his health.  

In addition, the reviewing physician concluded that it was not at least as likely as not that the Veteran's diabetes mellitus was caused or aggravated by his service-connected abdominal aortic aneurysm or its residuals.  The physician acknowledged the Veteran's contentions that a residual of the aneurysm was obesity, which then caused or aggravated the diabetes mellitus.  The physician acknowledged studies indicating that overweight and obese individuals were at increased risk for developing type II diabetes mellitus.  That said, the Veteran already was obese at the time of his July 1977 examination prior to entrance into service, according to World Health Organization standards.  The physician noted some of the Veteran's various weights during service, which fluctuated between 229 and 268 pounds, before settling at 235 pounds on separation from service.  The physician found that the Veteran's contention that the aneurysm residuals resulted in obesity contradicted the facts of record, as the obesity began prior to service and continued through and after service.  As such, the physician concluded that the obesity that contributed to the development and progression of the Veteran's diabetes mellitus predated his aneurysm and its residuals and, therefore, the aneurysm and residuals did not cause or aggravate the diabetes mellitus.  Moreover, the worsening of both the obesity and the diabetes was most likely due to the Veteran's willful negligent behavior of continued, excessive indulgence in food.  The physician noted that the ongoing medical records documented that the Veteran's eating habits were perpetuated by his boredom, excessive leisure time, and seeking gratification from eating, rather than due to residuals of the aneurysm.  At one point, the Veteran was encouraged to engage in volunteer work to distract him and keep him from eating.  It was the Veteran's own choices and not residuals of his aneurysm that contributed to ongoing obesity after the aneurysm.

Thus, the Veteran clearly has a current diabetes mellitus disability.  The critical question, therefore, is whether that disability was incurred in or is otherwise related to his service or was caused or aggravated by his service-connected disabilities.  The Board concludes it was not.

As to the question of establishing entitlement to service connection on a direct basis, the Veteran has not raised such a claim and there is no medical evidence to suggest that the diabetes mellitus was incurred in service, within one year of service, or is otherwise related to service.  The Veteran was diagnosed with diabetes mellitus almost a decade after service.  As such, entitlement to service connection on a direct basis is not warranted.

As to the Veteran's claim for entitlement to service connection on a secondary basis, the Board finds the July 2016 VHA medical opinion to be of significant probative value.  The physician's opinions were based on a review of the claims file (including the Veteran's contentions) and relevant medical literature.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the physician concluded that it was not at least as likely as not that the Veteran's diabetes mellitus was caused or aggravated by his service-connected hypertension or abdominal aortic aneurysm.  The rationale was that there was no medical literature suggesting an association between these disabilities.  The physician considered the Veteran's representations regarding his diabetes being the result of obesity or weight gain due to his aneurysm.  The physician acknowledged the Veteran's assertions in that regard, but disagreed with that conclusion noting that the Veteran was obese at the time of entrance into service, throughout service, and after service and during that time he had been counseled on multiple occasions about his obesity and the need to lose weight, change his diet, and get more exercise.  Even after his aneurysm, multiple treatment providers had attributed weight gain and the ongoing obesity to the Veteran's eating habits and not to a residual of the aneurysm.  The physician's conclusions are fully explained and consistent with the evidence of record.  The conclusions also are supported by the findings of the other medical opinions of record.  Although the Board does not find these other VA opinions adequate on their own merits, they do support the well-articulated and reasoned conclusions of the July 2016 VHA opinion.  

The Board has considered the general reports of the Veteran that his diabetes mellitus was caused or aggravated by his service-connected hypertension and/or abdominal aortic aneurysm, to include as due to weight gain / obesity that was a residual of his aneurysm.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board affords the Veteran's contentions as to the etiology of his diabetes mellitus no probative weight.

The Board has considered the February 2011 physician's letter.  The Board concludes that the letter was not an attempt to link his current diagnosis with his now service-connected hypertension.  Although the physician listed diabetes as one of the Veteran's ongoing disabilities that same list included a right knee replacement.  There is no medical or lay evidence suggesting that this problem was caused or aggravated by the Veteran's hypertension, which demonstrates that the "resultant complications" of the hypertension did not include the full list of active problems at the outset of the letter.  This conclusion is supported by the body of the letter, which focused solely on the Veteran's cardiovascular issues - namely hypertension and potential aneurysms - and failed to mention diabetes mellitus.  As to the Veteran's contentions that his abdominal aortic aneurysm contributed to his obesity that, in turn, caused or aggravated his diabetes mellitus, the above opinion did not state such a conclusion.  The opinion suggested the possibility that the aneurysm might have contributed to the obesity, but did not provide an opinion regarding whether the obesity caused or aggravated the diabetes mellitus.  As such, the Board concludes that the February 2011 letter cannot serve as a basis for granting entitlement to service connection for diabetes mellitus on a secondary basis.

The Board acknowledges the Veteran's and his attorney's contentions that one or more treating physician told him that his diabetes mellitus was related to his hypertension, aneurysm, and/or weight gain that was a residual of his aneurysm.  Although the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above VHA medical opinion.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


